1                                                 The Honorable Barbara J. Rothstein

2

3

4

5

6
                            UNITED STATES DISTRICT COURT
7                          WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
8
     GERALD JACKSON, ROSLYN JACKSON,
9
     DEAN MELLOM, JON PERRIN AND JULIE           NO. 2:19-cv-01281-BJR
10   PERRIN, individually and on behalf of all
     others similarly situated,
11

                              Plaintiffs,        PLAINTIFFS’ MOTION FOR
12
                                                 PARTIAL SUMMARY JUDGMENT
13      v.                                       RE: INSURANCE

14
     THE ALIERA COMPANIES, INC., a Delaware
15   corporation; ALIERA HEALTHCARE, INC., a
     Delaware corporation; TRINITY
16   HEALTHSHARE, INC., a Delaware
     corporation,
17

18           Defendants.

19

20

21

22

23

24

25

26

                                                                SIRIANNI YOUTZ
     PLAINTIFFS’ MOTION FOR PARTIAL                       SPOONEMORE HAMBURGER PLLC
     SUMMARY JUDGMENT RE: INSURANCE                          3101 WESTERN AVENUE, SUITE 350
     [Case No. 2:19-cv-01281-BJR]                              SEATTLE, WASHINGTON 98121
                                                           TEL. (206) 223-0303 FAX (206) 223-0246
                                                           Table of Contents
1

2    I.     INTRODUCTION ........................................................................................................ 1

3    II.    UNDISPUTED FACTS ................................................................................................. 3

4           A.     Aliera’s Creation by a Convicted Felon. ............................................................ 3
5           B.     Trinity Was Created in 2018. .............................................................................. 4
6
            C.     Aliera and Trinity Created, Marketed and Sold Health
7                  Plans in Washington State. ................................................................................. 5

8           D.     The Aliera/Trinity Plans. .................................................................................... 6

9           E.     The Washington Office of the Insurance Commissioner
                   Issued Cease and Desist Orders Against Aliera and
10
                   Trinity. .................................................................................................................. 7
11
            F.     Plaintiffs Were Enrolled in the Aliera/Trinity Health
12                 Plans That Looked Like Genuine Health Insurance. ........................................ 8
13   III.   LAW AND ARGUMENT ............................................................................................ 9
14
            A.     The Aliera/Trinity Plans Sold to Plaintiffs Are
15                 “Insurance.” ......................................................................................................... 9

16          B.     “Authorized Health Care Sharing Ministry Plans” are a
                   Special Exception to Insurance that Do Not Apply to
17
                   Defendnats. ........................................................................................................ 16
18
            C.     The Court Should Defer to the Finding by the Washington
19                 Insurance Commissioner that Aliera/Trinity Plans are
                   “Insurance.” ....................................................................................................... 18
20
     IV. CONCLUSION ........................................................................................................... 19
21

22

23

24

25

26

                                                                                                           SIRIANNI YOUTZ
     PLAINTIFFS’ MOTION FOR PARTIAL                                                                  SPOONEMORE HAMBURGER PLLC
     SUMMARY JUDGMENT RE: INSURANCE – 1                                                                  3101 WESTERN AVENUE, SUITE 350
     [Case No. 2:19-cv-01281-BJR]                                                                          SEATTLE, WASHINGTON 98121
                                                                                                       TEL. (206) 223-0303 FAX (206) 223-0246
1
                                              I.   INTRODUCTION
2            Plaintiffs Gerald and Roslyn Jackson and Dean Mellom (“Plaintiffs”) were sold
3    “AlieraCare,” an illegal health insurance plan created by Defendants The Aliera
4    Companies, Inc., Aliera Healthcare, Inc. (collectively “Aliera”) and Trinity Healthshare,
5    Inc. (“Trinity”).     In marketing, selling and administering these plans, Defendants
6    represented to Plaintiffs that Trinity was a “recognized” health care sharing ministry
7    (“HCSM”) and therefore exempt from all federal and state laws governing health
8    insurance.
9            This was simply false: the federal and state statutes defining HCSMs provide that
10   an entity can qualify as an HCSM only if it has “been in existence at all times since
11   December 31, 1999” with medical expenses of its members having been “shared
12   continuously and without interruption since at least December 31, 1999.” 26 U.S.C.
13   § 5000A(d)(2)(B)(ii); RCW 48.43.009. Trinity admits that it was first created on June 27,
14   2018, rendering it impossible to fall within the HCSM exemption. 1 Dkt. No. 62, ¶61; Dkt.

15   No. 77, Exh. B, p. 13 (supplemental admission to RFA No. 10). No governmental entity

16   “recognized” that Trinity was an HCSM.

17           Defendants’ failure to meet the statutory exemption did not deter them from

18   promoting, selling, and administering their products to Plaintiffs as being part of a

19   “Health Care Sharing Ministry recognized pursuant to 26 U.S.C. §5000A(d)(2)(B).” Dkt.

20   No. 55, ¶8; Dkt. No. 40-8. Defendants sold and administered the plans, while ignoring

21   the array of carefully crafted federal and state laws designed to protect Washington

22
         1  Nor did Trinity limit its participation to members who “share a common set of ethical or religious
23   beliefs and share medical expenses among members in accordance with those beliefs” as independently
     required by state and federal law. 26 U.S.C. § 5000A(d)(2)(B)(ii); RCW 48.43.009. See Dkt. No. 55, ¶4, Dkt.
24   No. 40-4, p. 34 of 42 (Washington Office of the Insurance Commissioner (“OIC”) concludes, after
     investigation, that Defendants failed to meet this requirement: “Trinity’s contradictory representations
25   about the nature of its religious ethic to State and Federal government agencies and to consumers indicates
     it either does not understand its religious motivation, or fails to communicate a consistent message about
26   its religious ethic to State and Federal regulators and its own members.”).
                                                                                    SIRIANNI YOUTZ
     PLAINTIFFS’ MOTION FOR PARTIAL                                           SPOONEMORE HAMBURGER PLLC
     SUMMARY JUDGMENT RE: INSURANCE – 1                                           3101 WESTERN AVENUE, SUITE 350
     [Case No. 2:19-cv-01281-BJR]                                                   SEATTLE, WASHINGTON 98121
                                                                                TEL. (206) 223-0303 FAX (206) 223-0246
1    consumers in the health insurance marketplace. Defendants’ plans were sold without
2    the necessary surplus, reserves, and reinsurance, designed to make sure that Defendants
3    have sufficient funds to pay out the benefits promised. Defendants also ignored the
4    baseline package of essential health benefits required under Washington law, the law’s
5    protections for people with pre-existing conditions, and the required loss ratio that
6    ensures that health insurers spend the vast majority of premiums collected on members’
7    health benefits, among other requirements.
8           Trinity’s sham HCSM plan funneled millions of dollars of monthly premiums into
9    Aliera, a for-profit and privately held enterprise.            Consumers paid hundreds – or
10   thousands – of dollars per month for AlieraCare. Regulators have found that over 80%
11   of the premiums paid by these members are actually sent to the privately held, for-profit
12   Aliera as “administrative fees” or paid out in brokers’ commissions, with less than 20%

13   of member premiums being used to pay members’ health claims.2 Dkt. No. 57-3, p. 22 of

14   42. The scheme is perfectly designed to dupe vulnerable people: create products that

15   look exactly like traditional health insurance and sell them under the guise of religion,

16   claiming that Trinity is a “ministry” designed to assist members in their time of medical

17   need. By ignoring the requirements of state and federal law governing health insurance,

18   and, in fact, disclaiming any legal responsibility to pay any claims, Defendants turned

19   AlieraCare into a money machine that lined Aliera’s – and its founders’ – pockets with

20   millions.

21          This Partial Summary Judgment Motion asks the Court to answer a narrow

22   question: Whether Trinity is “insurance” under Title 48, RCW, and not an “authorized

23   Health Care Sharing Ministry” under 26 U.S.C. § 5000A(d)(2)(B) or RCW 48.43.009. If

24

25      2  Washington law requires that at least 74% of premiums be used to pay claims. RCW 48.20.025;
     RCW 48.44.017; RCW 48.46.062. The ACA raised this floor to require an 80% medical loss ratio for
26   individual policies. 42 U.S.C. § 300gg-18(b)(1)(A)(ii). Defendants turned this requirement on its head.
                                                                                  SIRIANNI YOUTZ
     PLAINTIFFS’ MOTION FOR PARTIAL                                         SPOONEMORE HAMBURGER PLLC
     SUMMARY JUDGMENT RE: INSURANCE – 2                                        3101 WESTERN AVENUE, SUITE 350
     [Case No. 2:19-cv-01281-BJR]                                                SEATTLE, WASHINGTON 98121
                                                                             TEL. (206) 223-0303 FAX (206) 223-0246
1    successful, this narrow adjudicative fact will form the basis of the Plaintiffs’ anticipated
2    motions for partial summary judgment on liability for their illegal contract and CPA
3    claims, and a renewed motion for class certification.
4
                                     II. UNDISPUTED FACTS
5
     A.     Aliera’s Creation by a Convicted Felon.
6           Timothy Moses was convicted of felony securities fraud and perjury in federal
7    court in Georgia. See United States v. Moses, No. 1:04-cr-508-CAP (N.D. Ga.) at ECF
8    No. 86. He was sentenced to over six years in prison. Dkt. No. 55, ¶2, Dkt. No. 40-2,
9    pp. 10-11 of 33. After he was released, he was subject to supervision for five years. Id.
10   Shortly after his release, Mr. Moses misled his supervising probation officer about his
11   financial affairs and failed to disclose bank account information and new lines of credit.
12   Id. Mr. Moses’s supervised release was terminated in April 2015, approximately six
13   months prior to Aliera’s creation. Id.
14          Mr. Moses’ wife, Shelley Steele, incorporated Defendant Aliera, a for-profit
15   corporation in Delaware. See Hamburger Decl., Exh. A.          Aliera’s original scope of
16   business was “to engage in the business of providing all models of Health Care to the

17   general public,” and “[t]o buy, own or acquire other businesses, to market and in any

18   way improve the commercial application to the betterment and pecuniary gain of the

19   corporation and its stockholders….” Id. It later amended its Articles to include a broader

20   scope of business: “The purpose for which the Corporation is formed is to engage in any

21   lawful act or activity for which corporations may be organized…” Id., Exh. B. Aliera has

22   never been and does not claim to be an HCSM. Dkt. No. 63, p. 16 of 39.

23          After its formation, Timothy Moses approached and convinced Anabaptist

24   Healthshare, a small nonprofit with a letter of recognition as an HCSM from the federal

25   government, to allow Aliera to market HCSM plans through a subsidiary that

26   Anabaptist would create solely for this purpose, Unity Healthshare. Dkt. No. 55, ¶2,
                                                                          SIRIANNI YOUTZ
     PLAINTIFFS’ MOTION FOR PARTIAL                                 SPOONEMORE HAMBURGER PLLC
     SUMMARY JUDGMENT RE: INSURANCE – 3                                3101 WESTERN AVENUE, SUITE 350
     [Case No. 2:19-cv-01281-BJR]                                        SEATTLE, WASHINGTON 98121
                                                                     TEL. (206) 223-0303 FAX (206) 223-0246
1    Dkt. No. 40-2, pp. 6-7, 11 of 33. The relationship ended in litigation, however, when
2    Unity learned that Mr. Moses was taking Unity funds without approval. Id., p. 15 of 33;
3    Dkt. No. 55, ¶11, Dkt. No. 40-11, p. 8, ¶14 (Texas AG: “[T]he deal [between Unity and
4    Aliera] unraveled after [Unity] found out that Timothy Moses had used his signature
5    authority on Unity accounts to ‘take whatever he wanted’ from Unity as payment to
6    Aliera.”).
7
     B.      Trinity Was Created in 2018.
8            With Aliera unable to use an already-existing HCSM to sell its products, it created
9    Defendant Trinity Healthshare, Inc. (“Trinity”) on June 27, 2018. 3 Dkt. No. 22-1, p. 27 of
10   77 (in Trinity’s IRS application, “Trinity Healthshare, Inc., became incorporated on
11   June 27, 2018); id., p. 33 of 77 (Trinity “become incorporated on June 27, 2018. Therefore
12   it is applying for 501(c)(3) status as a ‘newly formed entity….’”); id., p. 35 of 77 (Delaware
13   Certificate of Incorporation showing Trinity’s incorporation date of June 27, 2018); id.,
14   p. 19 of 77 (answering “no” to the question, “are you a successor to another

15   organization?”). Trinity had no members before it entered into an agreement with Aliera

16   to market HCSM plans. Dkt. No. 63, p. 19 of 39; Dkt. No. 62, p. 19 of 41; Dkt. No. 62, p. 19,

17   ¶65 (“Trinity admits it had no members when it entered the agreement with Aliera….”).

18   It is undisputed that Trinity has not been in existence, with the medical expenses of its

19   members shared continuously, without interruption since December 31, 1999, through

20   at least December 20, 2019 (the date of the Consent Order between the Washington Office

21   of the Insurance Commissioner (“OIC”) and Trinity in which Trinity pledged not to

22

23

24       3 Trinity’s CEO, William Rip Thead, III was a former Aliera employee and a long-time friend of the
     Moses family. Dkt. No. 61, p. 18, ¶¶62-63 (“Trinity admits that Mr. Thead was also a close family friend
25   of the Moses family and officiated at Chase Moses wedding.”); Dkt. No. 63, p. 7, ¶15 (“Aliera admits
     Trinity’s former Chairman and now Chief Executive Officer, William H. Thead III, was a former Aliera
26   employee with ties to the Moses family.”).
                                                                                  SIRIANNI YOUTZ
     PLAINTIFFS’ MOTION FOR PARTIAL                                         SPOONEMORE HAMBURGER PLLC
     SUMMARY JUDGMENT RE: INSURANCE – 4                                         3101 WESTERN AVENUE, SUITE 350
     [Case No. 2:19-cv-01281-BJR]                                                 SEATTLE, WASHINGTON 98121
                                                                              TEL. (206) 223-0303 FAX (206) 223-0246
1    solicit Washington residents to enroll in its programs). 4 See Dkt. No. 55, ¶21, Dkt. No. 40-
2    20. See also Dkt. No. 62, p. 18, ¶61 (Trinity’s Answer: “Trinity admits that Trinity was
3    incorporated on June 27, 2018 and registered as a foreign corporation in the State of
4    Georgia on October 26, 2018.”).
5
     C.       Aliera and Trinity Created, Marketed and Sold Health Plans in Washington State.
6             Representing Trinity as an HCSM, Aliera created, marketed, and sold health plans
7    to consumers in Washington State. Dkt. No. 55, ¶¶3-4 8-10; Dkt. No. 40-4; Dkt. No. 40-3
8    (Aliera/Trinity 2019 Member Guide); Dkt. No. 40-8 (Mellom Aliera/Trinity card); Dkt.
9    No. 40-9 (Jackson Aliera/Trinity card), Dkt. No. 40-10 (Aliera/Trinity marketing
10   information). Aliera/Trinity recruited insurance agents to sell their plans without
11   requiring members to adhere to a specific religious belief and suggested they can offer
12   “a healthcare plan that saves money.” See Dkt. No 40-4, pp. 5-14 of 42. According to the
13   OIC, over 80% of the premium payments are used for various fees, commissions, and
14   other payments, leaving less than 20% to pay in covered benefits, or “member sharing.”

15   Id., pp. 18 of 35.

16            It is undisputed that neither Aliera nor Trinity obtained a certificate of authority

17   from the OIC to sell health plans in Washington state. Dkt. No. 62, p. 13 of 41 Dkt. No. 63,

18   p. 14 of 39. The health plans defendants sold were never reviewed, recognized or

19   authorized by any Washington or federal regulator.

20

21

22
          4Trinity asserts that it has a new agreement with the Faith Driven Life Church and New Horizons
23   Church of God, LLC, which Trinity contends meets the requirement of sharing medical expenses
     continuously among its members since 1997. See Dkt. No. 62, p. 6, ¶15. This agreement, if it exists, was
24   not in place until after the named plaintiffs were members in Aliera/Trinity. See Hamburger Decl., Exh. C
     (Trinity issued announcement of an arrangement with the Faith Driven Life Church dated January 29,
25   2020). In addition, simply having a business relationship with Faith Driven Life Church and New
     Horizons Church of God, LLC does nothing to alter Trinity’s status – Trinity does not and cannot meet
26   the statutory requirements for an HCSM because it does not meet the statutory definition.
                                                                                   SIRIANNI YOUTZ
     PLAINTIFFS’ MOTION FOR PARTIAL                                          SPOONEMORE HAMBURGER PLLC
     SUMMARY JUDGMENT RE: INSURANCE – 5                                         3101 WESTERN AVENUE, SUITE 350
     [Case No. 2:19-cv-01281-BJR]                                                 SEATTLE, WASHINGTON 98121
                                                                              TEL. (206) 223-0303 FAX (206) 223-0246
     D.     The Aliera/Trinity Plans.
1
            Despite Defendants’ claims that the health coverage sold was not insurance, the
2
     Aliera/Trinity health plans had all of the attributes of “insurance” under RCW 48.01.040
3
     (“insurance is a contract whereby one undertakes to indemnify another or pay a
4
     specified amount upon determinable contingencies.”). Members paid a premium, also
5
     called a “member contribution,” to Aliera/Trinity. Dkt. No. 40-10, p. 5 of 32 (“Every
6
     month, members send their contributions (premiums) to Trinity HealthShare …”); see
7
     also Dkt. No. 40-3, p. 20 of 56. The premium payment was required for the member to
8
     receive health coverage for benefits. Id.; see also, id., p. 43 of 56 (“This membership is
9
     issued in consideration of the Member’s application and the member’s payment of a
10
     monthly fee as provided under these Plans.”) (emphasis added).
11
            In return for the member contributions, the Aliera/Trinity plans would pay
12
     money for certain eligible medical expenses, also referred to as “Eligible Needs.” See id.;
13
     see also id., p. 23 of 56 (definition of “Eligible” medical needs). It provided a list of
14
     “Eligible Medical Expenses” including primary care visits, specialty care visits,
15
     hospitalization, emergency room, prescription drugs, labs, preventive care, urgent care,
16
     hospice, maternity, and x-rays. Id., pp. 25-28 of 56. Aliera/Trinity offered coverage for
17
     “unlimited Primary Care visits” and immediate (without a waiting period) “Annual
18
     Physicals.” Id., p. 16 of 56. They further offered, in return for the premium payments,
19
     that “Eligible medical expenses” would be covered according to the member guide. Id.,
20
     p. 25 of 56. Importantly, Aliera/Trinity represented that if the funds available to pay
21
     “eligible needs” were insufficient, claims would still be paid, albeit either on a pro rata
22
     basis, id., p. 20 of 56, or by increasing premiums sufficiently to meet the uncovered
23
     eligible medical expenses. Id. In sum, Aliera/Trinity undertook paying for certain
24
     future eligible medical expenses in return for members’ monthly payments.
25

26

                                                                         SIRIANNI YOUTZ
     PLAINTIFFS’ MOTION FOR PARTIAL                                SPOONEMORE HAMBURGER PLLC
     SUMMARY JUDGMENT RE: INSURANCE – 6                               3101 WESTERN AVENUE, SUITE 350
     [Case No. 2:19-cv-01281-BJR]                                       SEATTLE, WASHINGTON 98121
                                                                    TEL. (206) 223-0303 FAX (206) 223-0246
1            Importantly, payments for eligible medical expenses were to be paid directly by
2    Aliera/Trinity to the providers. Id., p. 17 of 56 (“Once the MSRA [deductible] has been
3    reached in full, the sharing will then be reimbursed directly back to the providers and
4    hospital facilities.”) (emphasis added). Different members did not send payments to
5    each other; rather, Aliera/Trinity paid medical providers directly, just like health
6    insurers do.    Id.   In other words, the Aliera/Trinity member guide undertook to
7    indemnify members, at least in part, for future “eligible medical expenses.” Id., p. 25
8    (“Medical costs are shared on a per person per incident basis for illness or injuries
9    incurring medical expenses after the membership effective date when medially
10   necessary and provided by or under the direction of licensed physicians, osteopaths,
11   urgent care facilities, clinics, emergency rooms, or hospitals (inpatient and outpatient),
12   or other approved providers.”).

13   E.      The Washington Office of the Insurance Commissioner Issued Cease and
             Desist Orders Against Aliera and Trinity.
14
             The OIC received dozens of complaints about Aliera/Trinity. Hamburger Decl.,
15
     ¶2. It conducted an extensive investigation into Aliera/Trinity. See generally, Dkt. No.
16
     40-4. The key question the OIC investigated was whether Trinity met the state and
17
     federal definition of an HCSM, and if not, whether it was acting as an unauthorized
18
     insurer under Washington law. Id., p. 3 of 42. The OIC concluded that Trinity was not
19
     an HCSM under either law. Specifically, the OIC concluded that Trinity had no evidence
20
     that it was a genuine HCSM under Washington or federal law because, in part, neither
21
     it nor any predecessor entity had been in existence continuously since December 31,
22
     1999:
23
             Because [ ] it was formed as a legal entity after 12/31/1999 … Trinity does
24
             not meet the definition of an HCSM, according to RCW 48.43.009.
25

26

                                                                         SIRIANNI YOUTZ
     PLAINTIFFS’ MOTION FOR PARTIAL                                SPOONEMORE HAMBURGER PLLC
     SUMMARY JUDGMENT RE: INSURANCE – 7                               3101 WESTERN AVENUE, SUITE 350
     [Case No. 2:19-cv-01281-BJR]                                       SEATTLE, WASHINGTON 98121
                                                                    TEL. (206) 223-0303 FAX (206) 223-0246
1    Id., p. 31 of 42; see also id., pp. 19, 24-26, 34 of 42. The OIC determined that Aliera/Trinity
2    were engaged in the business of insurance. Id. It further concluded that neither entity
3    was licensed or authorized to sell or administer insurance in Washington. Id., p. 6 of 42.
4    As a result, Insurance Commissioner Mike Kriedler issued Cease and Desist Orders to
5    both Aliera and Trinity. Dkt. No. 55, ¶¶5, 6; Dkt. No. 40-5, 40-6. In sum, the OIC
6    affirmatively determined that “Trinity does not qualify as a health care sharing ministry
7    (‘HCSM’) under Washington law and that Trinity is acting as an unauthorized insurer.”
8    Dkt. No. 54, p. 2 of 11.
9           Ultimately, Trinity settled its dispute with the OIC, and agreed to “not contest”
10   the OIC’s determination that it acted as an unauthorized insurer. Dkt. No. 54, p. 8 of 11.
11   The Consent Order further required Trinity to “comply fully with applicable laws of the
12   State of Washington.” Id., pp. 2, 9 of 11. Because the OIC considers Trinity to be an

13   unauthorized insurer, it also considers “any attempt by Trinity, an unauthorized insurer,

14   to compel binding arbitration with its members” to be both a violation of the Consent

15   Order and established insurance law, including RCW 48.43.200. Id., p. 9 of 11.

16   F.     Plaintiffs Were Enrolled in the Aliera/Trinity Health Plans That Looked Like
            Genuine Health Insurance.
17
            It is undisputed that all plaintiffs were enrolled in the Aliera/Trinity health plans.
18
     See Dkt. No. 62, pp. 2-3, 10 of 41, Dkt. No. 63, pp. 2-3, 11 of 39. There is no dispute that
19
     Aliera markets, sells and administers the Trinity health plans in which Plaintiffs were
20
     enrolled. Dkt. No. 62, pp. 4 of 41; Dkt. No. 63, p. 4 of 39.
21
            Plaintiff Dean Mellom paid $473.88 per month to Aliera/Trinity as a member of
22
     the health plan. Dkt. No. 62. p. 25 of 41; Dkt. No. 63, p. 25 of 39. Plaintiffs Gerald and
23
     Roslyn Jackson paid approximately $1,205.77 per month to Aliera/Trinity as members
24
     of the health plan. Dkt. No. 62. p. 27 of 41; Dkt. No. 63, p. 27 of 39.
25

26

                                                                            SIRIANNI YOUTZ
     PLAINTIFFS’ MOTION FOR PARTIAL                                   SPOONEMORE HAMBURGER PLLC
     SUMMARY JUDGMENT RE: INSURANCE – 8                                  3101 WESTERN AVENUE, SUITE 350
     [Case No. 2:19-cv-01281-BJR]                                          SEATTLE, WASHINGTON 98121
                                                                       TEL. (206) 223-0303 FAX (206) 223-0246
1           Both Mr. Mellom and the Jacksons received what appeared to be an insurance
2    card stating AlieraCare was a “Health Care Sharing Ministry recognized pursuant to
3    26 U.S.C. § 5000A(d)(2)(B),” even though neither AlieraCare nor Trinity had ever
4    received any such “recognition.” Dkt. No. 55, ¶¶8-9; Dkt. No. 40-8; 40-9. After they
5    enrolled, Plaintiffs received the Aliera/Trinity member guides which purported to
6    explain their rights to benefits. Dkt. No. 55, ¶3; Dkt. No. 40-3.
7           Plaintiffs were directed to have their providers submit health claims for
8    reimbursement directly to Aliera/Trinity using the “standard industry billing forms
9    (HCFA 1500 and/or UB 92).” See id., p. 28 of 56. Aliera/Trinity issued Explanations of
10   Benefits (“EOBs”) to plaintiffs which were indistinguishable from those issued by
11   genuine health insurance. See Hamburger Decl., Exh. D. Under the heading, “Important
12   Information About Your Appeal Rights,” the EOBs even refer the member to seek

13   consumer assistance from the OIC if there are any problems. Id.

14                                  III. LAW AND ARGUMENT
15   A.     The Aliera/Trinity Plans Sold to Plaintiffs Are “Insurance.”
16          “Insurance” is “a contract whereby one undertakes to indemnify another or pay
17   a specified amount upon determinable contingencies.” RCW 48.01.040. It is broadly
18   defined:
19          There is therefore a promise by one person to perform a valuable service on
20
            the death of another, a valuable consideration paid for the promise, and a
            person to whom the benefit of the promise will inure. …[A] contract is to
21          be determined from its nature and effect, not by the terminology used to
            characterize it. Here there is an ‘insurer,’ an ‘insured,’ a ‘premium,’ and a
22
            ‘beneficiary,’ and we think the contract nothing else than a plain, ordinary
23          insurance contract.

24   State ex rel. Fishback v. Globe Casket & Undertaking Co., 82 Wn. 124, 128, 143 P. 878, 879

25   (1914). Thus, the Washington Supreme Court distilled the essential elements of an

26
     insurance contract into the following: (1) an insurer; (2) an insured or beneficiary; (3) a
                                                                          SIRIANNI YOUTZ
     PLAINTIFFS’ MOTION FOR PARTIAL                                 SPOONEMORE HAMBURGER PLLC
     SUMMARY JUDGMENT RE: INSURANCE – 9                                3101 WESTERN AVENUE, SUITE 350
     [Case No. 2:19-cv-01281-BJR]                                        SEATTLE, WASHINGTON 98121
                                                                     TEL. (206) 223-0303 FAX (206) 223-0246
1
     premium payment and (4) a loss or injury to be protected against. See id.; In re Estate of
2
     Knight, 31 Wn.2d 813, 816, 199 P.2d 89, 91 (1948) (Insurance is an agreement, for
3    consideration, by which one person promises to pay money to or for the benefit of
4    another, upon some destruction, death, loss or injury).
5           Defendants argue that the Aliera/Trinity member booklet and other materials
6    disclaim that any contract exists between the parties, and that, even if a contract does
7    exist, that contract is not a “contract of insurance.” See e.g. Dkt. No. 61, p. 6. For two
8    independent reasons, these disclaimers do not allow Defendants to avoid liability.
9           First, the Washington Supreme Court has held that an entity does not magically
10   fall outside the definition of insurance simply by saying so in the agreement. “No one
11   can change the nature of insurance business by declaring in the contract that it is not
12   insurance.” McCarty v. King Cty. Med. Serv. Corp., 26 Wn.2d 660, 679, 175 P.2d 653, 663

13   (1946), citing Allin v. Motorist's All. of Am., 29 S.W.2d 19, 23 (1930) (Washington Supreme

14   Court rejected a health care service contractor’s claim in its contract that it was merely

15   an “agent” of the hospitals and medical contractors with whom it contracted to provide

16   group health coverage rather than an insurer). “The name that the parties give to the

17   relationship is not determinative.” Id.; see also Rowden v. Am. Evangelical Assoc., 2007

18   Mont. Dist. LEXIS 7, *11 (2007) (“What is said by a putative insurer as to whether it is

19   transacting insurance is irrelevant.”). Instead, the Court must consider whether the four

20   essential components are present: An insurer, an insured, consideration and a promise

21   to pay based on a set of contingencies. Where the primary purpose of the business is the

22   “collection of fees or premiums” from members “in consideration” for the provision of

23   “service to members,” it “performs the functions of an insurer.” McCarty, 26 Wn.2d at

24   680, 684; see also In re Estate of Smiley, 35 Wn.2d 863, 867, 216 P.2d 212, 214 (1950) (A

25   contract of insurance features “risk-shifting” and “risk distributing” functions).

26

                                                                         SIRIANNI YOUTZ
     PLAINTIFFS’ MOTION FOR PARTIAL                                SPOONEMORE HAMBURGER PLLC
     SUMMARY JUDGMENT RE: INSURANCE – 10                               3101 WESTERN AVENUE, SUITE 350
     [Case No. 2:19-cv-01281-BJR]                                        SEATTLE, WASHINGTON 98121
                                                                     TEL. (206) 223-0303 FAX (206) 223-0246
1            Second, Defendants’ various motions to compel arbitration are premised on the
2    existence of a written contract between them and the Plaintiff given that the FAA only
3    applies to a “maritime transaction or a contract evidencing a transaction involving
4    commerce.” 9 U.S.C. § 2 (emphasis added); see also Dkt. No. 61, p. 7 (Defendants stating
5    that the “FAA governs th[eir] motion” to compel arbitration). Defendants take the
6    position, as they must, that they are entitled to compel arbitration precisely because the
7    handbook containing the arbitration provision is “written provision” in a “contract.” Id.;
8    see also Dean Witter Reynolds, Inc. v. Byrd, 470 U.S. 213, 219, 105 S. Ct. 1238, 1242 (1985).
9    In fact, the Court previously recognized that “the parties agree” that the “AlieraCare
10   benefits booklet (‘Member Guide’)” is a contract. Dkt. No. 47, p. 4.
11           As a result, Aliera/Trinity stands in nearly the same shoes as King County
12   Medical Service Corporation in McCarty. Where an entity “sells medical protection to

13   working people against the hazard of injury or illness” by collecting “a fixed premium”

14   and “reduc[ing] the respective rights and obligations of all of the interested parties into

15   a written contract [policy]” the coverage is insurance. McCarty, 26 Wn.2d at 684. That is

16   exactly what occurred here. Under the analysis established by the Washington Supreme

17   Court, the Plaintiffs are the “insureds” who paid premiums or monthly “contributions”

18   to Aliera/Trinity, the “insurer,” with the expectation that future health benefits would

19   be covered under the terms of the member handbook. 5

20
         5 As insurers, Defendants are held to a high standard. The Washington Legislature has recognized
21   that the business of insurance is critical to the interest of the public:

22
             The business of insurance is one affected by the public interest requiring that all persons
             be actuated by good faith, abstain from deception and practice honest and equity in all
23           insurance matters. Upon the insurer, the insured, their providers and their representatives
             rests the duty of preserving inviolate the integrity of insurance.
24   RCW 48.01.030. Entities that fall within the definition of insurance must operate according to these high
     standards. Tank v. State Farm Fire & Cas. Co., 105 Wn.2d 381, 385, 715 P.2d 1133 (1986) (All entities engaging
25   in the business of insurance have a duty to act in good faith). Insurers’ duty of good faith is broad, being
     both legislatively and judicially imposed. Am. Mfrs. Mut. Ins. v. Osborn, 104 Wn. App. 686, 697, 17 P.3d
26   1229, 1234 (2001).
                                                                                      SIRIANNI YOUTZ
     PLAINTIFFS’ MOTION FOR PARTIAL                                             SPOONEMORE HAMBURGER PLLC
     SUMMARY JUDGMENT RE: INSURANCE – 11                                            3101 WESTERN AVENUE, SUITE 350
     [Case No. 2:19-cv-01281-BJR]                                                     SEATTLE, WASHINGTON 98121
                                                                                  TEL. (206) 223-0303 FAX (206) 223-0246
1          Defendants’ health plans include features that “involve[] both risk-shifting and
2    risk-distributing,” the hallmarks of insurance under Washington law. In re Estate of
3    Smiley, 35 Wn.2d 863, 867, 216 P.2d 212 (1950). Specifically:
4
           •   Defendants’ plans are marketed as providing payment benefits for
5              specified health-related contingencies in exchange for a monthly
               payment, and the benefit amounts are tied to the amount of the monthly
6              premium and cost incurred. See Dkt. No. 40-3, p. 4 of 56 (“Your
7
               membership card(s) and this booklet provide important information
               about your Plan, as well as the steps you need to take to access
8              healthcare at one of the thousands of participating network provider
               locations”). The plans are represented to be “comprehensive healthcare
9
               programs provid[ing] services for a full spectrum of medical needs –
10             from wellness, preventive and sick care to help with unforeseen medical
               emergencies.” Dkt. No. 55, ¶10; Dkt. No. 40-10, p. 25 of 32.
11
           •   The amount of “contribution” or premium a member pays is dependent
12
               on the amount of the “MSRA” or deductible and the amount of benefits
13
               the Plan pays. Dkt. No. 40-3, p. 39-43 of 56. In other words, the more
               risk to Aliera/Trinity of paying substantial claims, the higher the
14             premium payment for the member.
15         •   The Aliera/Trinity Member Handbook is full of language reflecting
16
               health plan coverage. See e.g., Dkt. No. 40-3, p. 6 of 56 (“Aliera
               Healthcare services in conjunction with Trinity Healthshare cost-
17             sharing creates a full range of services and offerings, each part
               summarized below”); id. (“As part of our solutions, the plans cover
18
               medical services recommended by the USPSTF and outlined in the ACA
19             for preventive care”) (emphasis added); id., p. 16 of 56 (“AlieraCare
               Bronze, Silver and Gold plans have unlimited Primary Care visits”).
20
           •   The healthcare plans charge “members” a “monthly contribution”
21
               specifically referred to as “premiums.” See Dkt. No. 40-3, p. 20 of 56
22
               (describing the requirements for “financial participation”); Dkt.
               No. 40-10, p. 5 of 32 (“Every month, members send their contributions
23             (premiums) to Trinity HealthShare …”); id. p. 16 of 32 (emphasis added).
24         •   The plans require a member to pay a deductible, called a “Member
25
               Shared Responsibility Amount” (“MSRA”) amount. See Dkt. No. 40-3,
               p. 23 of 56; Dkt. No. 40-10, p. 5 of 32 (MSRA is “[s]imilar to a
26             deductible”).
                                                                           SIRIANNI YOUTZ
     PLAINTIFFS’ MOTION FOR PARTIAL                                  SPOONEMORE HAMBURGER PLLC
     SUMMARY JUDGMENT RE: INSURANCE – 12                                3101 WESTERN AVENUE, SUITE 350
     [Case No. 2:19-cv-01281-BJR]                                         SEATTLE, WASHINGTON 98121
                                                                      TEL. (206) 223-0303 FAX (206) 223-0246
1           •   After the MSRA is paid, medical bills are paid in accordance with a
                benefits booklet or member guide for the selected program. See e.g., Dkt.
2               No. 40-3, p. 6 of 56; Dkt. No. 40-10, p. 22 of 32 (“It’s an all-inclusive,
                affordable healthcare option.”).
3

4           •   The plans require pre-authorization of certain non-emergency surgeries,
                procedures, or tests, as well as for certain types of cancer treatments. See
5               Dkt. No. 40-3, p. 17 of 56 (“Members are required to pre-authorize all
                hospitalization services and visits unless it is an obvious medical
6
                emergency”), p. 32 of 56 (describing the procedures or services that must
7               be pre-authorized).

8           •   The plans purport to provide coverage for medical expenses, including
                for primary care visits, specialty care visits, hospitalization, emergency
9
                room, prescription drugs, labs, preventive care, urgent care, hospice,
10              maternity, and x-rays. Dkt, No. 40-3, pp. 25-28 of 56.

11          •   Claims for payments are submitted by providers on the standard
                insurance billing forms, HCFA1500 or UB 92. Id., p. 26 of 56.
12
            •   Payments for covered eligible medical expenses are made by
13
                Defendants directly to providers. Id., pp. 16-17 of 56; Dkt. No. 40-10,
14              p. 17 of 32. Such payments are, of course, a form of risk-sharing and
                risk-distributing.
15
            These features render the Aliera/Trinity plans indistinguishable from genuine
16
     health insurance.      Indeed, that similarity was the very foundation for all of
17
     Aliera/Trinity’s marketing. Dkt. No. 40-10, p. 3 of 32.
18
            Other courts have held that entities claiming to be health care sharing ministries
19
     with functionally identical programs constitute “contracts of insurance.” See, e.g.,
20
     Commonwealth v. Reinhold, 325 S.W.3d 272, 273 (Ky. 2010); Rowden, 2007 Mont. Dist.
21
     LEXIS 7, *11 (2007); see also, Scott v. Louisville Bedding Co., 404 S.W.3d 870, 877 (Ky. Ct.
22
     App. 2013).
23
            In Reinhold, the entity argued that it did not “shift the risk of incurring medical
24
     charges from its members to itself.” Reinhold, 325 S.W. 3d at 275. The Kentucky Supreme
25
     Court rejected this claim:
26

                                                                           SIRIANNI YOUTZ
     PLAINTIFFS’ MOTION FOR PARTIAL                                  SPOONEMORE HAMBURGER PLLC
     SUMMARY JUDGMENT RE: INSURANCE – 13                                3101 WESTERN AVENUE, SUITE 350
     [Case No. 2:19-cv-01281-BJR]                                         SEATTLE, WASHINGTON 98121
                                                                      TEL. (206) 223-0303 FAX (206) 223-0246
1           [T]he Medi-Share program fits comfortably within the statutory definition
            of an insurance contract.
2
                                                * * *
3           The “commitment” contract, as previously quoted, obligates Medi-Share
4
            members to pay their monthly “share” by the first of each month because
            their “fellow believers in Christ” rely upon that payment to satisfy their
5           medical needs. In return for paying their monthly “share,” Medi-Share
            members remain eligible to receive payment for their medical needs
6
            through the program. This process clearly shifts the risk of payment for
7           medical expenses from the individual member to the pool of sub-accounts
            from which his expenses will be paid. Thus, regardless of how Medi-Share
8           defines itself or what disclaimers it includes in its literature, in the final
            analysis, there is a shifting of risk.
9
     Id. at 276-77 (emphasis in the original and added).
10
            Defendants may argue that notwithstanding their conveying the unmistakable
11
     impression that what they are selling is insurance, it really is not insurance because
12
     Defendants have really made no promise to pay their members anything. See, e.g., Dkt.
13
     No. 61, p. 4. That is an odd defense--Defendants seem to be admitting to deception. But
14
     in any event, notwithstanding any of Defendants’ disclaimers their contracts involve
15
     risk-shifting, just as was the case with Medi-Share in the Reinhold case. As the Kentucky
16
     Supreme Court explained:
17
            Medi-Share argues, however, that the disclaimer in the “commitment”
18          contract which states that Medi-Share takes no responsibility for the
            payment of the members’ medical bills indicates that no risk shifting occurs.
19
            Nevertheless, this disclaimer, while perhaps shielding Medi-Share from
20          any liability for its members’ medical bills, does not overcome the fact that
            through the Medi-Share program the individual members pool resources
21
            together to distribute the risk of major medical bills amongst each other.
22          As previously stated, one cannot change the nature of an insurance business
            by simply declaring in the contract that it is not insurance.
23
     Reinhold, 325 S.W. 3d at 278.
24
            Moreover, the plain language of the Aliera/Trinity member guide contains
25
     unambiguous promises of payment for healthcare services:
26

                                                                         SIRIANNI YOUTZ
     PLAINTIFFS’ MOTION FOR PARTIAL                                SPOONEMORE HAMBURGER PLLC
     SUMMARY JUDGMENT RE: INSURANCE – 14                               3101 WESTERN AVENUE, SUITE 350
     [Case No. 2:19-cv-01281-BJR]                                        SEATTLE, WASHINGTON 98121
                                                                     TEL. (206) 223-0303 FAX (206) 223-0246
1          •   “Telemedicine consultations are free for you and dependents on your
               plan.” Dkt. No. 40-3, p. 11 of 56.
2
           •   “Members have no out-of-pocket expenses for preventive services.” Id.,
3              p. 13 of 56.

4          •   “Aliera and Trinity Members have access to lab work in the convenience
               of their in-network provider’s office or at any lab location nationwide.”
5              Id.
6          •   “AlieraCare Bronze, Silver, and Gold plans have unlimited Urgent Care
               visits.” Id., p.14 of 56.
7
           •   “AlieraCare Bronze, Silver and Gold plans have unlimited Primary Care
8              visits.” Id., p. 16 of 56.
9          •   “Annual Physicals are available immediately.” Id.

10
           •   For hospitalization, “[o]nce the MSRA [deductible] has been reached in
               full, the sharing will then be reimbursed directly back to the providers
11             and hospital facilities.” Id., p. 17 of 56.
12         For other services, Aliera/Trinity represent that “Eligible needs” submitted will

13   be paid so long as there are enough “sharing” funds. Id., p. 20 of 56. If the amount

14   submitted and determined “eligible” exceeds the sharing funds, Aliera/Trinity state that

15   a “pro-rata sharing of eligible needs may be initiated” and then the monthly contribution

16   may be increased. Id. The Aliera/Trinity member guide reflects Defendants’ intent to

17   pay benefits according to the terms of the plan. Id., p. 5 of 56 (“Medical needs are only

18   shared by the members according to the membership guidelines.”); id., p. 24 of 56 (“By

19   submitting monthly contributions, the contributors instruct Trinity HealthShare to share

20   clearing house funds in accordance with the membership instructions.”). All control of

21   the payment of benefits rests exclusively with Aliera/Trinity, who are given the “final

22   authority” over payment decisions. Id. The contract between the parties is an agreement

23   to pay or indemnify based upon “determinable contingencies.” RCW 48.01.040. As a

24   matter of law, the Aliera/Trinity health plans are “insurance.”

25

26

                                                                        SIRIANNI YOUTZ
     PLAINTIFFS’ MOTION FOR PARTIAL                               SPOONEMORE HAMBURGER PLLC
     SUMMARY JUDGMENT RE: INSURANCE – 15                             3101 WESTERN AVENUE, SUITE 350
     [Case No. 2:19-cv-01281-BJR]                                      SEATTLE, WASHINGTON 98121
                                                                   TEL. (206) 223-0303 FAX (206) 223-0246
     B.     “Authorized Health Care Sharing Ministry Plans” are a Special Exception to
1
            Insurance that Do Not Apply to Defendants.
2           Until 2011, there was no exception to Washington’s definition of “insurance” for
3    HCSMs. That year, the Washington legislature passed SHB 5122, modifying Washington
4    insurance law to meet certain requirements under the newly enacted Affordable Care
5    Act. See Hamburger Decl., Exh. E, S.SL. 5122 (2011); Exh. F (Final Bill Report on ESSB
6    5122). No discussion of health care sharing ministries was included in the original
7    legislation. Instead, an amendment excluding entities that meet the federal definition of
8    “health care sharing ministries” from the Washington definition of “insurer” or “health
9    carrier” was added by the Washington House of Representatives in order to
10   “harmonize” state and federal law. See id., Exh. G, HBR on 5122, pp. 8-9. An exception
11   was required because, absent such a statutory carve-out, the legislature recognized that
12   HCSMs would otherwise fall within the definition of insurance under the law. This view
13   was consistent with the actions of the regulator. Before the Washington legislature
14   enacted SB 5122, the OIC considered HCSMs to be in the “business of insurance.” See
15   e.g., Hamburger Decl., Exh. H (Cease and Desist Order for unauthorized insurance issued
16   to a different purported HCSM before SB 5122 was enacted). Thus, if the Aliera/Trinity

17   plans do not meet the narrow requirements for HCSMs under state and federal law,

18   which would except them from the broad definition of “insurance,” the plans are

19   insurance.

20          A valid HCSM under both Washington state and federal law must meet specific

21   and rigorous requirements to ensure that only legitimate existing entities with a history

22   of administering these shared plans to those of a common religious faith qualify as an

23   HCSM. Those requirements limit the exception to an entity that meets all five prongs of

24   the following criteria:

25

26

                                                                        SIRIANNI YOUTZ
     PLAINTIFFS’ MOTION FOR PARTIAL                               SPOONEMORE HAMBURGER PLLC
     SUMMARY JUDGMENT RE: INSURANCE – 16                             3101 WESTERN AVENUE, SUITE 350
     [Case No. 2:19-cv-01281-BJR]                                      SEATTLE, WASHINGTON 98121
                                                                   TEL. (206) 223-0303 FAX (206) 223-0246
1            1.    [It] is a tax exempt § 501(c)(3) organization;

2            2.    whose members “share a common set of ethical or religious beliefs
                   and share medical expenses among members in accordance with
3                  those beliefs;”
4
             3.    whose members “retain membership even after they develop a
5                  medical condition;”

6            4.    “which (or a predecessor of which) has been in existence at all times
                   since December 31, 1999, and medical expenses of its members have
7
                   been shared continuously and without interruption since at least
8                  December 31, 1999; and

9            5.    which conducts an annual audit.

10   26 U.S.C. § 5000A(d)(2)(B)(ii)(I)-(V) (emphasis added). The 1999 cutoff date in the fourth

11   prong serves two important legislative purposes: (1) it ensures reliability of care that

12   comes with historical practice, and (2) it prevents “opening the flood gate” to groups

13   seeking to circumvent the requirements of the ACA. Liberty Univ. v. Lew, 733 F.3d 72,

14
     102 (4th Cir. 2013).

15
             If an entity is an HCSM under 26 U.S.C. § 5000A, then it also meets the definition

16
     of an HCSM under RCW 48.43.009, and is not required to obtain a certificate of authority

17
     issued by the Washington insurance commissioner. All other entities that sell products

18
     meeting the definition of insurance must obtain a certificate of authorization.

     RCW 48.05.030. It is undisputed that neither Aliera nor Trinity obtained such certificate
19
     of authorization from the Insurance Commissioner. Dkt. No. 54, Exh. A, p. 4.
20
             Plaintiffs dispute Trinity’s qualification under multiple requirements of 26 U.S.C.
21
     § 5000A(d)(2)(B)(ii). But, given that the requirements are conjunctive, they only need to
22
     establish that Trinity fails to meet one of the five requirements. Here, it is undisputed
23
     that Trinity was not in existence until long after 1999 because it was created on June 27,
24
     2018.   See Dkt. No. 22-1, Exh. 1, Form 1023 with attachments, p. 15 of 77, Part I,
25
     Question 11: “Date incorporated if a corporation or formed if other than a corporation
26

                                                                          SIRIANNI YOUTZ
     PLAINTIFFS’ MOTION FOR PARTIAL                                 SPOONEMORE HAMBURGER PLLC
     SUMMARY JUDGMENT RE: INSURANCE – 17                               3101 WESTERN AVENUE, SUITE 350
     [Case No. 2:19-cv-01281-BJR]                                        SEATTLE, WASHINGTON 98121
                                                                     TEL. (206) 223-0303 FAX (206) 223-0246
1    … [Answer:] 06/28/2018”). It is also undisputed that it had no “predecessor.” See id.,
2    p. 19 of 77, Part VII, Question 1” “Are you a successor to another organization? □Yes
3    [checked box] No”) Id., Certificate of Incorporation dated June 27, 2018, pp. 36-37 of 77;
4    Dkt. No. 54, Exh. A, p. 2 (same). Defendants each admit this fact in their respective
5    Answers. Dkt. No. 62, ¶6, Dkt. No. 63, ¶6. See Am. Title Ins. Co. v. Lacelaw Corp., 861 F.2d
6    224, 226 (9th Cir. 1988) (admission in answer is a binding judicial admission).
7           Given the date of its creation, Trinity cannot be an HCSM under either federal or
8    state law. This is precisely what the Washington Insurance Commissioner determined.
9    See Dkt. No. 57-3, p. 1; 57-4, p. 1. As a matter of law, Trinity is not an HCSM that is
10   exempt from the definition of “insurance” under Washington law.
11   C.     The Court Should Defer to the Finding by the Washington Insurance
            Commissioner that Aliera/Trinity Plans are “Insurance.”
12
            The Washington Insurance Commissioner, along with many other state insurance
13
     regulators, has determined that the Aliera/Trinity contract is “insurance” and does not
14
     meet the narrow statutory requirements to be exempt from insurance regulation under
15
     RCW 48.43.009 and 26 U.S.C. § 5000A. See Dkt. No. 54, ¶¶5-7; Dkt. No. 55, ¶¶4-6, 11-15,
16
     21-22; Dkt. Nos. 40-4-40-6, 40-11-40-13, 40-14-40-15, 40-20-40-21.                  Commissioner
17
     Kriedler’s determination is to be afforded substantial deference by courts, particularly
18
     in light of the agency’s “specialized expertise,” so long as it is not contrary to statute.
19
     Chi. Title Ins. Co. v. Office of Ins. Comm'r, 178 Wn.2d 120, 133, 309 P.3d 372, 378 (2013); Port
20
     of Seattle v. Pollution Control, 151 Wn.2d 568, 612, 90 P.3d 659, 682 (2004).
21
            Such deference is well-placed. The OIC’s analysis of Aliera/Trinity’s health plan
22
     is strongly supported by a lengthy and thorough investigation. See Dkt. No. 40-4. It is
23
     based upon the OIC’s recognized expertise at enforcement of insurance regulations.
24
     Glaubach v. Regence Blueshield, 149 Wn.2d 827, 834, 74 P.3d 115 (2003)( “[G]reat weight [is
25
     given] to the interpretation of statutes laid down by the executive agency charged with
26

                                                                             SIRIANNI YOUTZ
     PLAINTIFFS’ MOTION FOR PARTIAL                                    SPOONEMORE HAMBURGER PLLC
     SUMMARY JUDGMENT RE: INSURANCE – 18                                  3101 WESTERN AVENUE, SUITE 350
     [Case No. 2:19-cv-01281-BJR]                                           SEATTLE, WASHINGTON 98121
                                                                        TEL. (206) 223-0303 FAX (206) 223-0246
1    enforcement.”). Consistent with the plain language of both RCW 48.43.009 and 26 U.S.C.
2    § 5000A, the OIC determined that (a) Aliera/Trinity engaged in the business of
3    “insurance” as defined by state law; and (b) Aliera/Trinity did not meet the state and
4    federal statutory definition of an HCSM that would exempt them from insurance
5    regulation.
6          The OIC’s determination that Aliera/Trinity health plans are “insurance” is
7    entirely consistent with the OIC’s past and ongoing regulatory actions.                 See, e.g.,
8    Hamburger Decl., Exh. H (Cease and Desist Order for unauthorized insurance issued to
9    a different purported HCSM before SB 5122 was enacted). The OIC has also found other
10   entities to have engaged in unauthorized health insurance, when they attempt to exploit
11   the HCSM federal loophole improperly. See id., Exhs. I, J. (The OIC recently issued cease
12   and desist orders to at least two other entities for selling unauthorized insurance as

13   HCSMs without meeting the Washington state and federal requirements).

14                                     IV. CONCLUSION
15         The Court should conclude, consistent with the findings and order of the OIC,
16   that Aliera and Trinity marketed, sold and administered “insurance” in Washington
17   state, and that the plans they sold to Washington residents were not excluded from the
18   definition of “insurance” as HCSMs, pursuant to RCW 48.43.009 and 26 U.S.C. § 5000A.
19         DATED: September 3, 2020.

20                                            SIRIANNI YOUTZ
                                              SPOONEMORE HAMBURGER PLLC
21
                                                 /s/ Eleanor Hamburger
22                                            Richard E. Spoonemore (WSBA #21833)
23
                                              Eleanor Hamburger (WSBA # 26478)
                                              3101 Western Avenue, Suite 350
24                                            Seattle, WA 98121
                                              Tel. (206) 223-0303; Fax (206) 223-0246
25
                                              Email: rspoonemore@sylaw.com
26                                            Email: ehamburger@sylaw.com
                                                                        SIRIANNI YOUTZ
     PLAINTIFFS’ MOTION FOR PARTIAL                               SPOONEMORE HAMBURGER PLLC
     SUMMARY JUDGMENT RE: INSURANCE – 19                             3101 WESTERN AVENUE, SUITE 350
     [Case No. 2:19-cv-01281-BJR]                                      SEATTLE, WASHINGTON 98121
                                                                   TEL. (206) 223-0303 FAX (206) 223-0246
1                                          MYERS & COMPANY, PLLC
                                           Michael David Myers (WSBA #22486)
2                                          Samantha Lin (WSBA #50782)
                                           1530 Eastlake Avenue East
3
                                           Seattle, WA 98102
4                                          Tel. (206) 398-1188; Fax (206) 400-1115
                                           Email: mmyers@myers-company.com
5                                          Email: slin@myers-company.com
6
                                           MEHRI & SKALET, PLLC
7                                          Jay Angoff, Pro Hac Vice
                                           Cyrus Mehri, Pro Hac Vice
8
                                           1250 Connecticut Avenue, NW, Suite 300
9                                          Washington, DC 20036
                                           Tel. (202) 822-5100
10                                         Email: jangoff@findjustice.com
                                           Email: cmehri@findjustice.com
11

12                                         Attorneys for Plaintiffs

13

14

15

16

17

18

19

20

21

22

23

24

25

26

                                                                       SIRIANNI YOUTZ
     PLAINTIFFS’ MOTION FOR PARTIAL                              SPOONEMORE HAMBURGER PLLC
     SUMMARY JUDGMENT RE: INSURANCE – 20                            3101 WESTERN AVENUE, SUITE 350
     [Case No. 2:19-cv-01281-BJR]                                     SEATTLE, WASHINGTON 98121
                                                                  TEL. (206) 223-0303 FAX (206) 223-0246
1
                                  CERTIFICATE OF SERVICE

2           I hereby certify that on September 3, 2020, I caused the foregoing to be
     electronically filed with the Clerk of the Court using the CM/ECF system, which will
3    send notification of such filing to the following:
4          •   Jay Angoff
               jangoff@findjustice.com
5          •   Ronan Patrick Doherty
               doherty@bmelaw.com, christensen@bmelaw.com
6
           •   Eleanor Hamburger
               ehamburger@sylaw.com, matt@sylaw.com, stacy@sylaw.com, theresa@sylaw.com
7
           •   Curt Roy Hineline
8              chineline@bakerlaw.com, jhickman@bakerlaw.com
           •   Richard L. Jolly
9              rjolly@susmangodfrey.com, eball@susmangodfrey.com
           •   Samantha Lin
10             slin@myers-company.com
           •   Cyrus Mehri
11
               cmehri@findjustice.com, pleadings@findjustice.com
12         •   James Raymond Morrison
               jmorrison@bakerlaw.com, jhickman@bakerlaw.com
13         •   Michael David Myers
               mmyers@myers-company.com, slin@myers-company.com, tpak@myers-
14             company.com
           •   Robert H. Rutherford
15
               robert.rutherford@burr.com
16         •   Edgar Guy Sargent
               esargent@susmangodfrey.com, ecf-4811d219bf44@ecf.pacerpro.com,
17             paris-jimenez-2434@ecf.pacerpro.com, pjimenez@susmangodfrey.com,
               ecf-226e044d1c76@ecf.pacerpro.com
18         •   Elizabeth B. Shirley
               bshirley@burr.com
19
           •   Richard E. Spoonemore
20             rspoonemore@sylaw.com, matt@sylaw.com, rspoonemore@hotmail.com,
               stacy@sylaw.com, theresa@sylaw.com
21         •   Genevieve Vose Wallace
               gwallace@susmangodfrey.com, jgrounds@susmangodfrey.com,
22             genevieve-wallace-4415@ecf.pacerpro.com, ecf-009165bc539e@ecf.pacerpro.com

23         DATED: September 3, 2020, at Seattle, Washington.

24
                                                 /s/ Eleanor Hamburger
25                                           Eleanor Hamburger (WSBA # 26478)
                                             Email: ehamburger@sylaw.com
26

                                                                      SIRIANNI YOUTZ
     PLAINTIFFS’ MOTION FOR PARTIAL                             SPOONEMORE HAMBURGER PLLC
     SUMMARY JUDGMENT RE: INSURANCE – 21                           3101 WESTERN AVENUE, SUITE 350
     [Case No. 2:19-cv-01281-BJR]                                    SEATTLE, WASHINGTON 98121
                                                                 TEL. (206) 223-0303 FAX (206) 223-0246
